Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 14, 2019

                                    No. 04-18-00554-CV

                            MO-VAC COMPANY OF ALICE,
                                    Appellant

                                              v.

      MICHAEL MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane
                             Management, LLC,
                                 Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-04-54479-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
         Appellant’s brief is due January 14, 2019. On January 7, 2019, appellant filed an
Unopposed Second Motion for Extension of Time to File Brief, requesting an additional thirty
days to file its brief. After consideration, we GRANT appellant’s motion and ORDER appellant
to file its brief in this court on or before February 13, 2019.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court